Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 and 07/13/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tunneling member” in claims 16 and 37, the specification does not disclose any structure corresponding to the claimed “tunneling member”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 Claims 1, 20 and 41 recite the limitation “the at least one pressure sensor is configured to sense a pressure during a medical procedure” is not defined by the claims, which renders the claims indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure the claimed “sense pressure” is the pressure of which parameter. The scope of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10-17, 19-23, 27-28 and 31-38 and 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahapatra et al (US 2012/0330184).

As to claims 1, 20 and 41, Mahapatra discloses a medical device system and method for determining a position of a medical device relative to a plurality of layers of tissue of a patient (abstract, par.6, fig.5), the system comprising: 
the medical device (medical device shown in fig.3, 5 and 8) comprising: 
an elongate body defining a proximal end and a distal end configured to advance through the plurality of layers of tissue and a first lumen extending at least partially through the elongate body to the distal end (elongate access needle 100 having distal end 300 and proximal end 7, par.19, par.51 and par.55, fig.1-3 and/or elongated two-tube system, one can make the sharp-tipped inner tube retractable within the outer tube and thus extend it to pierce muscle or membrane only when needed and intended, par.65); and 

processing circuitry (processor in 32, par.66 and par.75, fig.8) configured to:
 receive, from the at least one pressure sensor, a signal corresponding to the pressure at each of a plurality of time points during the medical procedure (processor in 32 receives pressure from sensor 25 and displays the data on the display in 32 at all time points during the procedure, par.66,  par.71 and par.77, fig.10-12 and 17); 
determine, for each of the plurality of time points, a corresponding amplitude value of the signal (as best seen in fig.10-12 and 17 the vertical scale is the amplitude of the pressure, par. 35-37, par.71 and 77); 
determine a difference between two amplitude values of the signal (determine pressure differential and/or pressure differential breach, par.77-79 and par.82); 

determine, based on the difference between the two amplitude values and the amplitude oscillation status, a position of the distal end of the elongate body relative to the plurality of layers of tissue (determining the position of the needle based on the pressure related readings and data received by the user, clinician, physician, or technician or the like by visual graphics, audible signals, such as voice or tones, par.21, the device can also be adapted to be visible on a medical imaging modality, such as at least one of magnetic resonance imaging, computed tomography in par.58, and the waveform chart is an indicator that displays either the pressure reading itself (if it is within the range of the high and low alarms) or the text message "ALARM!!!" (if the limiting pressure values are breached), par.77)(the Examiner respectfully notes that charts in fig.10-12 displays the position of the needle and which tissue layer the needle is accessing, par.71); and 
provide, via a user interface (display in 32, par.66, fig.8, 13 and 14), an indication of the position of the distal end of the elongate body relative to the plurality of layers of tissue (the device can also be adapted to be visible on a medical imaging modality, such as at least one of magnetic resonance imaging, computed tomography in par.58, the Examiner respectfully notes that charts in fig.10-12 displays the position of the needle and which tissue layer the needle is accessing, par.71).

FIGS. 10 through 12, which are plots of the pressures encountered as the access needle was navigated within the abdomen and thorax of each patient. The vertical scale is mm Hg in each figure, par.71, and the waveform charts displayed on the display of 32, the waveform chart will either display the actual pressure readings from the DP41-B sensor, or the time-derivative of the readings. Also displayed on the pressure waveform are the high and low alarms values, which the clinician can set, par.77).

As to claims 3 and 22, Mahapatra discloses the medical device system and method, wherein the user interface comprises a display device (display in 32, par.66, fig.8, 13 and 14), and 
the processing circuitry is configured to cause the display device to display a graphical user interface comprising: 
a pressure waveform (the pressure waveform results are shown in FIGS. 10 through 12, which are plots of the pressures encountered as the access needle was navigated within the abdomen and thorax of each patient. The vertical scale is mm Hg in each figure, par.71, and the waveform charts displayed on the display of 32, the waveform chart will either display the actual pressure readings from the DP41-B sensor, pressure waveform are the high and low alarms values, which the clinician can set, par.77, fig.10-12 and 17) depicting the pressure at each of the plurality of time points based on the signal corresponding to the pressure at each of the plurality of time points; and
a visible indication of the position of the distal end of the elongate body relative to the plurality of layers of tissue (the pressure related readings and data may be received by the user, clinician, physician, or technician or the like by visual graphics, audible signals, such as voice or tones, par.21, the device can also be adapted to be visible on a medical imaging modality, such as at least one of magnetic resonance imaging, computed tomography in par.58, and the waveform chart is an indicator that displays either the pressure reading itself (if it is within the range of the high and low alarms) or the text message "ALARM!!!" (if the limiting pressure values are breached), par.77)(the Examiner respectfully notes that charts in fig.10-12 displays the position of the needle and which tissue layer the needle is accessing, par.71).

As to claims 4 and 23, Mahapatra discloses the medical device system and method, wherein the processing circuitry is further configured to control the user interface to generate an audible indication of the position of the distal end of the elongate body relative to the plurality of layers of tissue (the pressure related readings and data may be received by the user, clinician, physician, or technician or the like by visual graphics, audible signals, such as voice or tones, par.21, audio file will play only when the pressure differential is exceeded, thus alerting the clinician without the need for any other interaction with the program, end of par.77, and the derivative drops below wav audio file selected on the front panel by the clinician. This serves as the program's way of allowing an alarm to trigger, which will not startle the physician, end of par.82).

As to claim 27, Mahapatra discloses the method, wherein the medical device system further comprises a sheath (sheath 200, par.55 and par.59, fig.3, and/or the outer tube in the two-tube system in par.66) positioned around the elongate body, the method further comprising: 
advancing the elongate body superiorly through a substernal space of the patient to a lead placement site (inserting a needle through the thorax and the middle mediastinum and sensing pressure in the thorax or an integral body part or space in par.59, and/or the inner tube is introduced into the outer tube and used only for puncture (as needed) and for the introduction of contrast agent for imaging, par.66); 
withdrawing the elongate body from the sheath (the sharp-tipped inner tube retractable within the outer tube and thus extend it to pierce muscle or membrane only when needed and intended. At all other times, the sharp tip is inside of the blunt-ended outer tube, par.65, the Examiner respectfully notes that the sharp needle is used to puncture the tissue then is withdrawn inside the outer sheath/tube); and 
advancing a medical lead through the sheath to the lead placement site (after reaching the intended tissue/organ the physician advances a guidewire, catheter, or other devices or tools through the access needle and/or sheath 200, par.55, par.57-59 and par.65, and/or after the tubing port was opened the entire system was filled with 

As to claims 7 and 28, Mahapatra discloses the medical device system and method, wherein the difference between the two amplitude values of the signal corresponds to a decrease in the pressure that is associated with movement of the distal end of the elongate body from a first position (the position of the needle at the diaphragm, as best seen in fig.10 and 12) within a layer of the plurality of layers of tissue to a second position deep to the layer of the plurality of layers of tissue (the pressure is decreased due to movement of the needle from the diaphragm to the second position at the pericardium, which is a deeper layer, as best seen in fig.10 and 12, par.35, par.37, par.58 and par.71).

As to claims 10 and 31, Mahapatra discloses the medical device system and method, wherein the elongate body further defines a first lumen (infusion port/lumen 13, par.55 and 57, fig.3 and 5) extending at least partially through the elongate body to the distal end (as best seen in fig.3 and 5), the medical device further comprising a fluid line connected to the elongate body and defining a second lumen in fluid communication with the first lumen (infusion pumps 23 and 24 are connected to stopcock 15 with second inlet ports/lumens 14 which in turn can be used to regulate or select between the flows produced by either of the infusion pumps, I.sub.1 or I.sub.2, 23 and 24, par.57, 

As to claims 11 and 32, Mahapatra discloses the medical device system and method, wherein the at least one sensor is positioned within at least one of the first lumen or the second lumen (a port 11 to which the manometry or pressure sensing apparatus, par.55 and port 10 is attached the pressure sensor, or pressure monitoring means 25, par.57, the Examiner respectfully notes that sensor 25 is more than capable of being placed in any of the lumens/ports 11, 12 and/or 13, as best seen in fig.1, 3 and 5).
As to claims 12 and 33, Mahapatra discloses the medical device system and method, wherein the elongate body comprises a hub (the hub of three way stopcock 

As to claims 13 and 34, Mahapatra discloses the medical device system and method, wherein the at least one pressure sensor is positioned near the distal end of the elongate body (the pressure sensor can be in or near the distal tip of said needle means, par.57).

As to claims 14 and 35, Mahapatra discloses the medical device system and method, wherein the plurality of layers of tissue comprises a plurality of layers of diaphragmatic attachments (the access needle transversed the abdomen and diaphragm of a patient, par.35-37, par.71 and par.77-78, as best seen in fig.10-12).

As to claims 15 and 36, Mahapatra discloses the medical device system and method, wherein the elongate body comprises a needle (access needle 100, par.55, fig.1-5), and wherein the distal end comprises a sharp cutting tip (sharp cutting edge 9, par.55, fig.3-4).



As to claims 17 and 38, Mahapatra discloses the medical device system and method, further comprising a handle positioned at the proximal end of the elongate body (the proximal end 7 of needle 100 is more than capable of being a handle, as best seen in fig.6-9).

            As to claims 19 and 40, Mahapatra discloses the medical device system and method, wherein the distal end of the elongate body is further configured to advance into an anterior mediastinum of the patient (par.11-12, par.20, access needle 100 can also be used to access the thorax 51 or the middle mediastinum of the patient in par.51, par.58-59 and one or more locations comprise the thorax and middle mediastinum in claim 90).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 18 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahapatra et al (US 2012/0330184), in view of Asleson et al (US 2015/0343176).

Mahapatra discloses the invention substantially as claimed above, wherein needle assembly 100, comprise three lumens/ports 11, 12 and 13, wherein a guidewire 26, sheath, catheter, puncture needle, or other devices or tools that may be inserted for passage through and withdrawal from a distal aperture through lumen/port 12 (par.50 and par.55, fig.5), but failed to explicitly teach comprising inserting a shaping member within the third lumen and movable to a plurality of locations within the third lumen, the shaping member configured to retain the elongate body and the shaping member in a second, bent shape when the flexible elongate body and the shaping member are bent from a first shape to the second shape.

However Asleson discloses an insertable medical device in the same field of endeavor to gain access to a substernal space, wherein a shaping member (shaping member 28 may be a stainless steel mandrel removeably insertable within the first lumen 20, par.23, Fig.1) movable to a plurality of locations within the third lumen, the shaping member configured to retain the elongate body and the shaping member in a second, bent shape when the flexible elongate body and the shaping member are bent from a first shape to the second shape (the distal portion 16 of the tunneling tool 12 such that the distal portion 16 may define a curved, arcuate, helical, or be disposed in 

As these types of shaping members are well known in the art, and since Mahapatra’s invention teaches the components may provide shape, size and volume contoured by adjusting its geometry and flexibility/rigidity according to the target location or anatomy being treated (par.61), so it would have been obvious to one having an ordinary skill in the art before the effective filing date to insert a shaping member into the needle taught by Mahapatra’s invention, as the shaping member taught by Asleson’s invention, in the same manner of inserting the guidewire into lumen/port 12 taught by Mahapatra’s invention, in order maneuver the distal tip through a tortuous curves of the body cavities without damaging the tissue, as taught by Asleson’s invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791